UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7088


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AL-LAIN DELONT NORMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cr-00034-RGD-FBS-1)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Al-Lain Delont Norman, Appellant Pro Se.     Damion J. Hansen,
Special   Assistant United  States   Attorney,   Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Al-Lain       Delont   Norman    appeals     the   district       court’s

order denying his motion to preserve his right to challenge his

sentence under Alleyne v United States, 133 S. Ct. 2151 (2013).

Because    Norman     previously     filed    a   28    U.S.C.      § 2255     (2012)

motion, we conclude that the district court properly determined

that it lacked the authority to grant his request.                        Norman must

first    obtain    authorization     from     this   court     before      raising   a

“second or successive” collateral attack on his sentence.                            28

U.S.C. § 2255(h); United States v. Winestock, 340 F.3d 200, 205

(4th Cir. 2003).          Accordingly, we affirm the district court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented       in   the     materials

before    this    court    and   argument    would     not   aid    the    decisional

process.



                                                                             AFFIRMED




                                        2